  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 1 of 33 PageID #:2137




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

      LINEAS AEREAS COMERCIALES )
      S.A. de C.V.,                   )
                           Plaintiff, )
                                      )
                   v.                 )                 17 C 8666
                                      )
      JET SUPPORT SERVICES, INC.,     )
                                      )
                      Defendant.      )

                                 MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Defendant Jet Support Services, Inc.’s (“JSSI”) motion for

summary judgment under Federal Rule of Civil Procedure 56. For the following

reasons, the motion is denied.

                                     BACKGROUND

      In resolving a motion for summary judgment, the Court views the evidence in

the light most favorable to the nonmovant. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). The following facts are taken from the record and are

undisputed unless otherwise noted.

      Plaintiff Lineas Aereas Comerciales S.A. de C.V. (“LAC”) is a corporation

organized under the laws of Mexico, with its principal place of business in Saltillo,
      Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 2 of 33 PageID #:2138




Coahuila, Mexico. Dkt. # 63 at ¶ 1. 1 LAC provides air taxi services for Caopas, a

mining company. Id. Captain Marco Melo (“Melo”) is LAC’s pilot, and Luis Romero

(“Romero”) is LAC’s general manager. Id. at ¶ 2.

          JSSI is a Delaware corporation with its principal place of business in Chicago,

Illinois. Robert Burda (“Burda”) manages JSSI’s product-line specialists team. Dkt.

#67 at ¶ 1. JSSI finances a portion of the costs of repairing jet aircraft engines, airframes

and auxiliary power units. Dkt. # 63 at ¶ 3. The maintenance and repair services are

performed by third parties approved by the original equipment manufacturer (“OEM”)

and the Federal Aviation Authority (“FAA”) or other governing aviation authority. Id.

          On June 26, 2012, LAC and JSSI entered into a Premium Hard-Time Engine

Maintenance Program Contract (the “Contract”). The Contract term was 60 months, or

until June 26, 2017, id. at ¶ 6, and covered maintenance services for two Honeywell

engines (“the Engines”) that are installed on LAC’s 1990 Learjet 31 (the “Aircraft”).

Id. at ¶ 7. In exchange, LAC agreed to pay monthly flight hours payments, an annual

minimum service charge, and a reduced minimums annual fee. Id. at ¶ 2.

          Around February 23, 2017—approximately four months before the Contract

expired—LAC contacted JSSI about performing a Major Periodic Inspection (“MPI”)

for the Engines, as required by aviation regulations. Id. at ¶ 22. JSSI informed LAC of

the available approved repair facilities, and LAC chose to bring the Engines to Dallas




1
    All docket references refer to entries in docket number 1:17-cv-08666.


                                                          2
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 3 of 33 PageID #:2139




Airmotive Inc. (“DAI”). Id. at ¶ 22–23.

      Between March and June 2017, LAC alleges that it coordinated with JSSI about

scheduling the MPI and delivering the Aircraft to DAI. Dkt. #67 at ¶ 10. JSSI disputes

this allegation, claiming that the parties did not communicate about the MPI during that

period. Id.

      However, the parties agree that during this period they were in discussions about

entering into a Renewal Contract after the original one expired. Dkt. # 63 at ¶ 24.

Although JSSI did not expressly condition its performance of the MPI on LAC’s entry

into a Renewal Contract, LAC alleges that JSSI did not intend to perform the MPI until

the Contract was renewed. Id. For support, LAC cites evidence showing that JSSI

placed its accounts on a “credit hold” due to the pending renewal, which automatically

prevented JSSI from generating any purchase orders required to perform the MPI. Id.

LAC also cites testimony by Burda stating that JSSI’s performance of the MPI was

essentially conditioned upon LAC’s entry into the Renewal Contract. Id.

      On May 24, 2017, LAC executed an Application to Renew the JSSI Hourly Cost

Maintenance program. Id. at ¶ 25. The parties agree that the execution of this

application was an agreement that LAC will renew the Contract. Id. However, they

dispute whether the Renewal Contract became effective upon the expiration of the old

one or once LAC executed the actual contract in September. Id.

      On June 12, 2017, LAC delivered the Aircraft to DAI for the MPI service. Id. at

¶ 27. That day, JSSI informed LAC that its share of the MPI was approximately


                                              3
   Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 4 of 33 PageID #:2140




$96,324.28 per engine and that LAC had to pay this share in advance. Id. at ¶ 28. A

day later, JSSI sent LAC an invoice in this amount and demanded advance payment of

the full amount as a prerequisite to issuing any purchase orders for the MPI. Id. at ¶ 30.

LAC alleges that on that day it requested JSSI’s approval to pay its share in two

installments—LAC would pay one invoice for the MPI before the work started, and

another after the work was completed but before the Engines were released—and that

JSSI provide a quote for the cost of the maintenance before LAC made the advance

payment. Dkt. # 67 at ¶ 19. JSSI disputes the date that LAC made these requests and

the date that it approved them. Dkt. # 63 at ¶ 35; Dkt. # 67 at ¶ 19.

      Specifically, LAC alleges that it made the requests on June 13 and that JSSI

agreed on June 19, 2017. LAC further alleges that it informed JSSI it wished to review

the quote before making any advance payments. Dkt. # 67 at ¶ 19. JSSI disputes all

these allegations, claiming that internal emails from June 15 show it intended to ask for

full payment up front, that the half-and-half agreement was not reached until much later,

and that LAC did not request the quote for the MPI service until July 5, 2017. Id. at ¶

20.

      Once the Contract expired on June 26, 2017, JSSI informed LAC that the

Renewal Contract would have to be signed and invoices would need to be paid before

it would issue purchase orders for the MPI. Dkt. # 63 at ¶ 34. JSSI did not provide the

Renewal Contract until July 6, 2017. Dkt. # 67 at ¶ 31. On July 13, 2017, JSSI provided

the requested quote, and LAC paid the first half of its agreed percentage of the


                                               4
   Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 5 of 33 PageID #:2141




maintenance under the Contract on July 24, 2017. Id. at ¶ 20. LAC did not execute the

Renewal Contract until September 5, 2017. Dkt. # 63 at ¶ 41. On September 7, 2017,

two days after LAC signed the Renewal Contract, JSSI issued the MPI’s purchase

orders to DAI. Id.

      As these events unfolded, the Aircraft remained idle at DAI. According to JSSI,

the OEM manual requires that the Engines be run every 60 days. Id. at ¶ 37. If the

Engines could not be run, JSSI claims that Honeywell requires certain steps be taken to

preserve them. Id. According to JSSI, the preservation steps require an engine

inspection, an oil SOAP test to determine the amount of water in the oil, and a fuel

sample test to detect fungal growth in the fuel. If fungal growth is detected, an overhaul

of the fuel system components must be completed before the Engines are functional.

Id. at ¶ 38. LAC disputes that Honeywell actually required that the Engines be run

every 60 days, alleging this was only recommendable. Id. at ¶ 37. LAC further objects

to JSSI’s allegations about the engine preservation steps as unsupported by admissible

evidence. Id. at ¶ 38.

      On September 12, 2017, Melo flew to DAI to run the Engines but DAI prohibited

him from doing so because JSSI had not authorized it. Id. at ¶ 40. Shortly thereafter,

DAI informed LAC that the fuel system needed to be tested for fungal contamination

because the Aircraft’s Engines had not been run for over 90 days. Id. at ¶ 42. Testing

revealed that the fuel system was contaminated, and the parties agree that the

contamination occurred while the Aircraft was in DAI’s possession. Id. at ¶ 43–44.


                                               5
   Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 6 of 33 PageID #:2142




       On October 4, 2017, JSSI advised LAC that LAC must authorize the fuel system

overhaul and an oil kit SOAP test for the Aircraft. Id. at ¶ 45. LAC does not dispute

this, but further alleges that JSSI directed it to pay for the overhaul and SOAP test before

JSSI would perform the MPI. Id. at ¶ 45. LAC refused to pay for the cost of the fuel

system overhaul because the damage to the engine occurred while the Aircraft was

under JSSI’s control. Id. at ¶ 49. JSSI claims it did not have to pay for the fuel system

overhaul and SOAP test because they resulted from LAC’s failure to maintain the

Engines, which qualifies as abuse that is excluded from coverage under the Contract.

LAC responds that it could not have abused the Engines because it was DAI who

prohibited LAC from running the Engines without authorization from JSSI.

       On October 5, 2017, JSSI issued a statement to LAC for monthly payments under

the Renewal Contract for the months of July, August, and September. JSSI also notified

LAC that it was in breach of the Renewal Contract. Id. at ¶ 53. The October 5 statement

also listed as unpaid reduced minimum fees under the Renewal Contract and a June

2017 invoice under the original Contract. Id. at ¶ 55. LAC claims that the first time it

received an invoice under the Renewal Contract was on October 5, and disputes that it

had any obligations under the Renewal Contract that predated September 4, 2017, when

it signed that document. Id. LAC further alleges that the statement lists as outstanding

the second Pro Rata Share, which JSSI had agreed would be paid after the MPI was

completed. Id.

       On October 11, 2017, LAC responded to JSSI by requesting that JSSI contact


                                                6
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 7 of 33 PageID #:2143




LAC’s counsel to negotiate a solution and threatened legal action if the Aircraft was

not functional and duly serviced by October 31, 2017. Id. at ¶ 60. In response, JSSI

terminated the Renewal Contract. Id. at ¶ 61.

      On November 16, 2017, JSSI refunded the partial payment that LAC made for

the MPI, less $29,670 that JSSI alleges LAC owed under the Contract and Renewal

Contract. Id. at ¶ 62. The parties agree this amount represents the unpaid June 2017

invoice for $4,035 plus unpaid monthly payments for $14,325.78, unpaid reduced

minimum fee of $6,534.42 and an unpaid October monthly payment of $4,755.26. Id.

      Based on these events, LAC filed its complaint against JSSI on November 30,

2017, seeking a declaratory judgment under Count I, and alleging claims for breach of

contract and implied covenant of good faith and fair dealing in Counts II and III

respectively.   On February 13, 2018, JSSI answered the complaint and filed a

counterclaim for breach of the Renewal Contract.

Relevant Provisions under the Original Contract

      Under the Contract, each party would pay an agreed percentage (“Pro Rata

Share”) of the parts and labor for scheduled maintenance on the Engines. Dkt. # 63 at

¶ 8. Specifically, the Contract provided:

      Scheduled Maintenance shall be performed by an Approved Repair
      Facility at JSSI’s expense for parts and labor, subject to a purchase order
      issued by JSSI on the Client’s behalf, and subject to the Client’s Pro Rata
      share described on Exhibit C. The Client agrees to notify JSSI at least
      forty-five (45) days in advance of Scheduled Maintenance.

Id. at ¶ 9. “Scheduled Maintenance” under the Contract included MPIs that must be


                                                7
   Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 8 of 33 PageID #:2144




completed after 1400 flight hours as required under aviation regulations. Id. at ¶ 19.

The parties agreed that JSSI would cover 30.48% and LAC would cover 69.52% of the

MPI. Id. at ¶ 20. The Contract further provided JSSI with discretion to require that

LAC pay an amount up to its full Pro Rata Share in advance of a scheduled

maintenance. Id. at ¶ 21.

       However, the parties dispute the Contract’s timing requirements for issuing

purchase orders for an MPI. JSSI claims that the Contract required it to issue purchase

orders once LAC made an advance payment, while LAC alleges that the Contract

provided no guidance on when JSSI must issue purchase orders. Dkt. # 67 at ¶ 5.

       The Contract further required LAC to comply with an engine trend monitoring

program that requires an aircraft operator to collect and submit certain engine

performance data to help detect problems. Dkt. # 63 at ¶¶ 11–12. JSSI also had the

discretion to use the trend monitoring data to determine, in good faith, whether LAC

operated the Engines according to the Aircraft flight manual. Id. at ¶ 13. LAC only

disputes the frequency with which the Contract required it to report trend monitoring

data. Id. at ¶ 11.

       LAC further warranted that it would operate and maintain the Engines according

to Aircraft and Engine manual procedures. Id. at ¶ 16. Failing to do so would constitute

“Abuse” under the Contract and would discharge JSSI from covering repairs for any

damages resulting from such abuse. Id. at ¶ 48. The Contract further absolved JSSI

from any incidental, special, indirect or consequential damages relating to any failure


                                              8
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 9 of 33 PageID #:2145




by JSSI to perform its obligations under the Contract. Id. at ¶ 50. Finally, JSSI alleges

that the Contract also required that invoices be paid within 30 days of their issuance.

Id. at ¶ 15. LAC disputes that this requirement covered all payments, alleging instead

that it only applied to monthly payments. Id.

Relevant Provisions under the Renewal Contract

      LAC signed the Renewal Contract on September 5, 2017. Dkt. # 63 at ¶ 7. The

Renewal Contract stated that it is “entered into as of June 26, 2017, by and between

[LAC and JSSI].” Dkt. # 48-1 at 214. But LAC disputes that it had any obligations

before it signed the Renewal Contract on September 5, 2017. Dkt. # 63 at ¶ 55. Instead,

LAC alleges that it had merely agreed to renew the Contract when it signed the renewal

application on May 24, 2017, but that the Renewal Contract did not become effective

until it was signed in September. Id. at ¶ 26. For support, LAC cites communications

between Romero and JSSI on August 1, 2017, in which Romero objected to signing an

agreement without being aware of the terms or conditions and insisting there be mutual

agreement as to the terms of the Renewal Contract. Id.

      In any event, the Renewal Contract contained similar requirements as the original

Contract, but it expressly required that all payments be made within 30 days of an

invoice being issued. Id. at ¶ 15. Monthly payments under the Renewal Contract were

due on the tenth of each month. Id. at ¶ 53. It also allowed JSSI to collect management

fees that were comprised of two categories: (a) a percentage of each monthly payment

LAC would have made over the life of the Renewal Contract; and (b) a portion of LAC’s


                                                9
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 10 of 33 PageID #:2146




annual minimum service charge payments. Dkt. # 63 at ¶ 63; see also Dkt. # 48-1 at

235. Finally, the Renewal Contract provided a termination clause stating:

       In the event the Client fails to pay any amounts due and owing hereunder
       or under any other written agreement between the Client and JSSI within
       30 days of the applicable invoice date, or in the event the Client fails to
       perform any of its other obligations hereunder . . . and after written notice
       of such failure to perform and the passage of a 30-day period such failure
       to perform persists, then, in addition to any other rights set forth herein,
       JSSI shall have the right to terminate this Contract upon written notice
       thereof to the Client, and the liability of the parties in further performance
       of this Contract shall be terminated effective as of the date of the Client’s
       receipt of such notice. (Renewal Contract, Appx. Ex. 6, § III.f.)

Dkt. # 48-1 at 224. The Contract further provides that upon early termination,

       (i)    The Client shall immediately pay all amounts due and owing by the
       Client through the date of termination of this Contract, including any
       Minimum Service Charges accrued through the date of such termination;
       (ii) The Client’s right to any amounts previously paid by it to JSSI
       and/or the Trust shall be forfeited;
       (iii) The Client’s rights in and to the Credit and Account Balance as of
       the date of such termination shall be forfeited; and
       (iv) The Client shall return all equipment on loan to the Client
       hereunder.

Id. at 225.

       LAC asserts claims for breach of contract and the covenant of good faith and fair

dealing resulting from JSSI’s failure to timely schedule and authorize the MPI, failure

to issue a purchase order for the MPI until after the Contract expired, and refusal to

provide coverage for the MPI after LAC made an advance payment on its Pro Rata

Share. JSSI asserts a counterclaim alleging breach of the terms of the Renewal Contract

when LAC failed to pay the July, August, and September 2017 monthly payments, and



                                                10
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 11 of 33 PageID #:2147




refused to authorize a SOAP test and overhaul for the Aircraft’s fuel system. On August

2, 2019, JSSI moved for summary judgment on all of LAC’s claims and its own

counterclaim.

                                    LEGAL STANDARD

       Summary judgment is proper “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

(citation omitted). “A genuine dispute as to any material fact exists if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Kvapil v.

Chippewa Cty., 752 F.3d 708, 712 (7th Cir. 2014) (citation and internal quotation marks

omitted).

       In deciding whether a dispute exists, the Court must “construe all facts and

reasonable inferences in the light most favorable to the non-moving party.” Citizens

for Appropriate Rural Roads v. Foxx, 815 F.3d 1068, 1074 (7th Cir. 2016). The

nonmovant “must go beyond the pleadings (e.g., produce affidavits, depositions,

answers to interrogatories, or admissions on file) to demonstrate that there is evidence

upon which a jury could properly proceed to find a verdict in [their] favor.” Id. (citation

and internal quotation marks omitted). “The existence of a mere scintilla of evidence,

however, is insufficient to fulfill this requirement.” Wheeler v. Lawson, 539 F.3d 629,

634 (7th Cir. 2008). And “[c]onclusory statements, not grounded in specific facts”


                                               11
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 12 of 33 PageID #:2148




cannot defeat a motion for summary judgment. Bordelon v. Bd. of Educ. of the City of

Chi., 811 F.3d 984, 989 (7th Cir. 2016) (citation and internal alteration omitted).

      At this stage of the proceeding, the Court’s sole function is “to determine whether

there is a genuine issue for trial.” Tolan v. Cotton, 572 U.S. 650 (2014). It cannot

weigh conflicting evidence, assess the credibility of witnesses, or determine the ultimate

truth of the matter, as these are functions of the jury. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986); Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697,

704–05 (7th Cir. 2011).

                                        DISCUSSION

      First, JSSI argues that LAC’s declaratory judgment claim fails because it seeks

to remedy past conduct. Second, JSSI argues LAC’s breach of contract claim fails

because LAC has not established that it performed its obligations under the Contract.

Third, JSSI argues that LAC’s good faith and fair dealing claim fails because LAC has

not established that the Contract provided JSSI with discretion, or that JSSI exercised

its contractual discretion in bad faith. Finally, JSSI urges the Court to grant summary

judgment on its counterclaim under the Renewal Contract. The Court addresses each

argument in turn.

      Declaratory Judgment

      In Count I, LAC seeks a declaration that JSSI must pay its Pro Rata Share of the

MPI service under the Contract and that JSSI is responsible for all extra costs resulting

from the Aircraft sitting idle for over 60 days. JSSI argues that LAC lacks standing to


                                               12
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 13 of 33 PageID #:2149




seek a declaratory judgment because it has already paid for the costs of the MPI, and

therefore, its injury has already occurred and LAC cannot seek a declaration as to past

conduct. We do not reach this argument because we dismiss Count I as duplicative of

Count II.

       The purpose of a declaratory judgment is “to avoid accrual of avoidable damages

to one not certain of his rights and to afford him an early adjudication without waiting

until his adversary should see fit to begin suit, after damage has accrued.” Cunningham

Bros. v. Bail, 407 F.2d 1165, 1167–68 (7th Cir. 1969) (quoting E. Edelmann & Co. v.

Triple-A Specialty Co., 88 F.2d 852, 854 (7th Cir. 1937)). The Declaratory Judgment

Act contemplates two situations: (1) where the controversy has ripened to where one

party could invoke a corrective remedy but has not done so; and (2) where though the

controversy is real and immediate, it has not ripened to such point, and it would be

unfair or inefficient to require the parties to wait. MiMedx Grp., Inc. v. Fox, 2018 WL

558500, at *7 (N.D. Ill. 2018). This case falls under neither situation because the parties

have invoked a corrective remedy, i.e. breach of contract claims.

       Furthermore, “[i]t is well settled that federal courts have discretion to decline to

hear a declaratory judgment action, even though it is within their jurisdiction.” Tempco

Elec. Heater Corp v. Omega Eng'g, Inc., 819 F.2d 746, 747 (7th Cir. 1987). Courts

regularly exercise this discretion to dismiss declaratory judgment claims that “fail[ ] to

add anything not already raised in [a] breach of contract claim.” E.g., Lansing v.

Carroll, 868 F. Supp. 2d 753, 76374 (N.D. Ill. 2012); see also Zic v. Italian Gov't Travel


                                               13
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 14 of 33 PageID #:2150




Office, 130 F. Supp. 2d 991, 99798 (N.D. Ill. 2001) (“[a] declaratory judgment action

may be dismissed where a party seeks to enforce his rights after the fact” and has a

separate claim “for breach of contract”); Karimi v. 401 N. Wabash Venture, LLC, 952

N.E.2d 1278, 1283 (Ill. App. Ct. 2011) (“a court may dismiss [a declaratory judgment

claim] if a party seeks to enforce his rights after the fact” and the “allegations are

properly breach of contract allegations”). As the Illinois Appellate Court reasoned

in Karimi, the purpose of a declaratory judgment claim is “to address a controversy

after a dispute arises but before steps are taken that give rise to a claim for damages or

other relief.” 952 N.E.2d at 1283. Thus, “[a] claim for declaratory judgment” is an

inappropriate “vehicle for presenting what are, in essence, plaintiffs' breach of contract

allegations.” Id.

      LAC’s requests under Count I seek relief from JSSI’s breach of contract, which

is alleged in Count II. Count II alleges that JSSI breached the contract by failing to

timely authorize service for the Engines causing the Aircraft to sit idle for an extended

period that resulted in damages to the Aircraft’s fuel system. And like Count I, Count

II alleges damages in the amount of JSSI’s Pro Rata Share of the MPI plus repair costs

for the damage to the fuel system. Resolving both claims, therefore, requires the Court

to make the same determinations: whether JSSI breached the Contract when it failed to

timely schedule the MPI service and then refused to pay for its share of the MPI, and

whether, under the Contract, JSSI is responsible for the damage to the fuel system

caused by the Aircraft sitting idle for an extended period.


                                               14
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 15 of 33 PageID #:2151




       Because the Court finds that LAC’s breach of contract claim in Count II is the

better vehicle to resolve these issues, it exercises its discretion to dismiss LAC’s

duplicative requests for relief in Count I.      See Karimi, 952 N.E.2d at 1283; see

also Lansing, 868 F. Supp. 2d at 76364 (“Because the declaratory judgment claim

(Count I) fails to add anything not already raised in the breach of contract claim (Count

II), in an exercise of discretion the court dismisses Count I.”). Accordingly, we deny

as moot JSSI’s motion for summary judgment on Count I.

       Breach of Contract and the Covenant of Good Faith and Fair Dealing

       LAC’s complaint presents two separate counts for breach of contract and breach

of the covenant of good faith and fair dealing. But as this Court clarified in Boone v.

MB Financial Bank, N.A., “Illinois law … does not recognize an independent cause of

action for breach of the implied covenant of good faith and fair dealing. This covenant

merely aids in contractual interpretation and is not an independent source of contractual

duties or liability.” 375 F. Supp. 3d 987, 995 (N.D. Ill. 2019) (citing Voyles v. Sandia

Mortgage Corp., 196 Ill.2d 288 (2001); McArdle v. Peoria Sch. Dist. No. 150, 705 F.3d

751, 755 (7th Cir. 2013); Cohn v. Guaranteed Rate Inc., 130 F. Supp. 3d 1198, 1210

(N.D. Ill. 2015)).

       This understanding follows that of courts throughout this District. Griffin v. U.S.

Bank, N.A., 2019 WL 4597364, at *8 (N.D. Ill. 2019) (“The implied covenant [of good

faith and fair dealing] is not an independent source of duties; rather, it guides the

interpretation of the terms of the contract.”); Fair Isaac Corp. v. Trans Union, LLC,


                                               15
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 16 of 33 PageID #:2152




2019 WL 1436018, at *3 (N.D. Ill. 2019) (“[I]t is settled law in Illinois that a breach of

good faith and fair dealing cannot be an independent cause of action.”); Hickman v.

Wells Fargo Bank, N.A., 683 F. Supp. 2d 779, 793 (N.D. Ill. 2010) (collecting cases).

“Instead, a breach of the implied duty, if anything, gives rise to a breach of contract

claim.” Ride Right, LLC v. Pace Suburban Bus, 2018 WL 6446410, at *5 (N.D. Ill.

2018) (internal citations omitted). Accordingly, we construe LAC’s claim that JSSI

breached the covenant of good faith and fair dealing as part and parcel of its breach of

contract claim. Id.

      To succeed on a breach of contract claim under Illinois law, LAC must establish:

(1) the existence of a valid and enforceable contract; (2) performance by LAC; (3)

breach of contract by JSSI; and (4) resulting injury to LAC. Applied Indus. Materials

Corp. v. Mallinckrodt, Inc., 102 F. Supp. 2d 934, 937 (N.D. Ill. 2000) (citing Gallagher

Corp. v. Russ, 309 Ill. App. 3d 192 (1999)). The contractual language itself determines

the parties’ intent, and the entire contract must be viewed as a whole. Gallagher v.

Lenart, 226 Ill. 2d 208, 232 (Ill. 2007). If a contract unambiguously answers the issue

raised by a party, the Court must give effect to the contract as written. Quake Const.,

Inc. v. American Airlines, Inc., 141 Ill. 2d 281 (Ill. 1990). Before addressing the parties

breach arguments, the Court will first resolve the parties’ dispute as to when the

Renewal Contract went into effect.

   A. Effective Date of the Renewal Contract

       LAC argues that the Renewal Contract did not go into effect until September,


                                               16
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 17 of 33 PageID #:2153




when it signed the actual document. JSSI responds that the date the Renewal Contract

was signed is immaterial because the first page of the Renewal Contract provides that

it was entered into as of June 26, 2017. The Court agrees.

       In Illinois, “it is elementary that ordinarily a contract speaks from the day of its

date, regardless of when it was executed and delivered.” Janowiak v. Tiesi, 402 Ill.

App. 3d 997, 1003 (2010) (quoting Monahan v. Fidelity Mutual Life Insurance Co., 148

Ill. App. 171, 174 (1909)). Illinois courts have permitted the “relation back” theory

of contract effectiveness: “that is, contractual terms may be effective for a period before

the contract is executed, so long as such coverage is clear from the face of

the contract.” Grubb & Ellis Co. v. Bradley Real Estate Trust, 909 F.2d 1050, 1054

(7th Cir.1990) (emphasis omitted.). Thus, the date that LAC signed the Renewal

Contract is irrelevant as the instrument states that it was entered into on June 26, 2017.

       Accordingly, the Court finds that the parties were bound by the Renewal Contract

as of June 26, 2017. Therefore, the parties’ relationship was continuously subject to the

terms of either the original or the Renewal Contract, which are substantially similar.

The Court will next address the parties’ respective breach arguments.

   B. LAC’s Claims

       LAC asserts claims for breach of contract and the covenant of good faith and fair

dealing resulting from JSSI’s failure to timely schedule and authorize the MPI, failure

to issue a purchase order for the MPI until after the Contract expired, and refusal to

provide coverage for the MPI after LAC made an advance payment on its Pro Rata


                                               17
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 18 of 33 PageID #:2154




Share.

         JSSI contends that LAC has failed to establish its breach of contract claim,

arguing that the undisputed facts show that LAC failed to comply with a condition

precedent before the Contract expired. Given that LAC failed to perform a condition

precedent, JSSI asserts that it could not have breached the Contract because its

obligations thereunder were never triggered. LAC responds that the Contract did not

contain a condition precedent, or in the alternative, that JSSI waived the condition.

         1. Breach of Contract: Condition Precedent

         To resolve this dispute, the Court must first determine whether the Contract

contained a condition precedent. If it does, the Court must then determine whether JSSI

waived that condition. If JSSI has not waived the condition, we then must determine

whether LAC failed to perform the condition.

            (i) Whether JSSI’s Performance was Subject to a Condition Precedent

         “Under Illinois law, a condition precedent is some act that must be performed or

event that must occur before a contract becomes effective or before one party to an

existing contract is obligated to perform.”             Hardin, Rodriguez & Boivin

Anesthesiologists, Ltd. v. Paradigm Ins. Co., 962 F.2d 628, 633 (7th Cir. 1992) (Illinois

law; emphasis added); see also Carollo v. Irwin, 2011 IL App (1st) 102765, ¶ 23;

Kilianek v. Kim, 192 Ill. App. 3d 139, 142 (1st Dist. 1989). The party alleging a

condition precedent “bears the burden of establishing that the parties intended to create

a condition at the time the contract was made.” Homeowners Choice, Inc. v. Aon


                                               18
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 19 of 33 PageID #:2155




Benfield, Inc., 938 F. Supp. 2d 749, 758 (N.D. Ill. 2013), aff'd 550 Fed.Appx. 311 (7th

Cir. 2013) (citation omitted).

      Illinois courts “do not construe a contract to have a condition precedent unless

there is language in the instrument that is unambiguous or the intent to create such a

condition is apparent from the face of the agreement.”     Berg for Wiesner v. CI Invs.,

Inc., 2017 WL 1304082, at *8 (N.D. Ill. 2017) (citation omitted).            “Conditions

precedent may be indicated by terms such as ‘on the condition,’ ‘subject to,’ ‘when,’

‘as soon as,’ or other similar terms.” Solaia Tech. LLC v. ArvinMeritor, Inc., 2006 WL

695699, at *5 (N.D. Ill. 2006) (Illinois law; internal quotation marks omitted).

      JSSI relies on Section I.a.i and Section I.d.ii of the Contract to argue that a

condition precedent exists.      Section I.a.i of the Contract states that “Scheduled

Maintenance shall be performed by an Approved Repair Facility at JSSI’s expense for

parts and labor, subject to a purchase order issued by JSSI on the Clients behalf, and

subject to the Client’s Pro Rata share described on Exhibit C.” Exhibit C consists of a

table specifying the parts covered, their description, serial number, and the parties’ Pro

Rata Share for the cost of each part. Section I.d.ii provides JSSI with the discretion to

require that LAC pay an amount up to its full Pro Rata Share in advance of a scheduled

maintenance. Based on this language, JSSI contends that the MPI was subject to two

conditions precedent: (i) an issuance of a purchase order, and (ii) payment of LAC’s

Pro Rata Share.



                                               19
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 20 of 33 PageID #:2156




       LAC disputes that the Contract established such a condition precedent, arguing

that Section I.a.i merely specified that scheduled maintenance was to be performed at

JSSI’s cost except for the Client’s Pro Rata Share as described in Exhibit C. We agree

in part.

       As we read Section I.a.i with Exhibit C, we find unfounded JSSI’s contention

that the third clause of the sentence creates a condition precedent requiring LAC to pay

its Pro Rata Share before an MPI is authorized and scheduled. Exhibit C describes the

parties’ respective share of the cost for each item. It does not contain any language

about the timing of payments, let alone unambiguous language requiring that payment

be made before maintenance is performed. As LAC contends, this language merely

suggests that JSSI’s expenses for the parts and labor are limited to the portions specified

in Exhibit C. If any condition does exist in this provision, it merely requires that a

purchase order be issued for any parts and labor to be covered by JSSI. As such, we do

not find that JSSI’s performance was subject to an advance payment requirement under

Section I.a.i.

       However, the same cannot be said for Section I.d.ii. This section expressly

creates a discretionary condition precedent requiring advance payment of an amount up

to LAC’s Pro Rata Share of the MPI. It states:

       In connection with any maintenance hereunder that requires the Client to
       pay a Pro Rata share, JSSI may, in its sole discretion, require the Client to
       make a payment or payments in advance, in an amount reasonably
       estimated by JSSI to be equal to the Client’s Pro Rata share.



                                               20
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 21 of 33 PageID #:2157




Dkt. # 48-1 at 171. A plain reading of this provision suggests JSSI may require that a

payment be made before any maintenance where LAC must pay a Pro Rata Share. It is

undisputed that the MPI falls within this maintenance category. Therefore, the Court

finds that the Contract gives JSSI discretion to trigger a condition precedent to its

performance.

      It is undisputed that JSSI triggered this condition on June 12 when it informed

LAC that its Pro Rata Share must be paid upfront. Accordingly, we next assess whether

JSSI waived this condition when it agreed that LAC pay half its Pro

Rata Share in advance.

          (ii) Whether JSSI Waived the Condition Precedent

      Under Illinois law, a condition precedent may be waived “either expressly or by

conduct indicating that strict compliance with the condition[] is not required.” Hardin,

Rodriguez & Boivin Anesthesiologists, Ltd. v. Paradigm Ins. Co., 962 F.2d 628, 633

(7th Cir. 1992). LAC alleges that on June 19, 2017, JSSI agreed that LAC can pay only

half of its Pro Rata Share in advance, with the other half due upon the MPI’s completion.

JSSI concedes that the parties reached this agreement but alleges that it was not made

until after LAC paid the first invoice on July 24, 2017. Notwithstanding this dispute,

JSSI argues this arrangement did not waive the condition precedent because it still

required that LAC pay half its Pro Rata Share upfront. The Court agrees.

      As noted, Section I.d.ii gives JSSI the discretion to require a payment in advance

of a scheduled maintenance. The provision also specifies that the payment may be up


                                              21
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 22 of 33 PageID #:2158




to an amount “reasonably estimated by JSSI to be equal to the Client’s Pro Rata Share.”

The Contract therefore allows JSSI to adjust the exact amount to be paid in advance.

Because the express terms of the condition allow it, such an adjustment cannot be

construed to indicate that strict compliance with the condition was no longer required.

Simply put, as long as JSSI did not eliminate the advance payment requirement in its

entirety, the Court cannot find that an adjustment in the payment’s amount qualifies as

a waiver of the condition.

      Having found that JSSI did not waive the condition, we next evaluate whether

LAC failed to meet the condition precedent.

          (iii)     Whether LAC Failed to Meet the Condition Precedent

      JSSI argues that LAC failed to meet the condition precedent before the Contract

expired. LAC responds that it did not fail because it paid the first half of its Pro Rata

Share on July 24, 2017, and no provision required it to make an advance payment before

the Contract expired. The Court agrees with LAC that it did not fail to meet the

condition precedent.

      As noted previously, the parties agreed to have the Renewal Contract go into

effect on the date that the original Contract expired. Because the latter Contract relates

back to the former, the two documents create a seamless contractual relationship

between the parties. Therefore, the fact that LAC did not make the advance payment

until after the original Contract expired is of no consequence. The Renewal Contract,

in essence, operates as an extension of the former, and the parties’ obligations under the


                                               22
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 23 of 33 PageID #:2159




former carry forward to the latter. Therefore, once LAC met the advance payment

requirement, JSSI’s obligation to perform the MPI was triggered. Accordingly, the

Court cannot grant JSSI summary judgment on this basis.

       2. Breach of Contract: Good Faith and Fair Dealing

       The doctrine of good faith and fair dealing comes into play when a party abuses

discretion afforded to it under a contract’s terms by acting “‘arbitrarily, capriciously, or

in a manner inconsistent with the reasonable expectation of the parties.’” Goldberg v.

401 N. Wabash Venture LLC, 755 F.3d 456, 462 (7th Cir. 2014) (quoting N. Tr. Co. v.

VIII S. Mich. Assocs., 657 N.E.2d 1095, 1104 (Ill. App. Ct. 1995)). It “prevent[s] one

party from depriving another of the right to receive the benefit of the contract in a way

the parties could not have contemplated at the time of drafting.” RBS Citizens, N.A. v.

Sanyou Import, Inc., 525 Fed. Appx. 495, 499 (7th Cir. 2013).

       “To state a claim for breach of the implied covenant of good faith and fair dealing

in Illinois, a plaintiff must plausibly allege (1) the existence of an enforceable contract

(2) [a] breaching of a specific duty imposed by the contract other than the covenant of

good faith and fair dealing; (3) that defendant failed to exercise its contractual

discretion reasonably and with [im]proper motive; and (4) resultant damages.” City of

Rockford v. Mallinckrodt ARD, Inc., 360 F. Supp. 3d 730, 768 (N.D. Ill.

2019) (emphasis added) (quoting AAA Gaming LLC v. Midwest Elecs. Gaming, LLC,

2016 WL 6476549, at *3 (N.D. Ill. 2016)); see also McArdle v. Peoria Sch. Dist. No.

150, 705 F.3d 751, 755 (7th Cir. 2013) (explaining that “[t]he obligation of good faith


                                                23
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 24 of 33 PageID #:2160




and fair dealing is used as an aid in construing a contract under Illinois law, but does

not create an independent cause of action” or “permit a party to enforce an obligation

not present in the contract”); Boone v. MB Fin. Bank, N.A., 375 F. Supp. 3d 987, 995

(N.D. Ill. 2019) (same).

      LAC alleges three ways in which JSSI failed to perform the MPI in bad faith.

First, JSSI failed to schedule an appointment and authorize the MPI for over four

months after LAC requested the service. Second, when JSSI finally scheduled an MPI

it failed to issue a purchase order for the MPI for an additional three months, citing a

host of allegedly pretextual reasons. Third, and finally, even when LAC made an

advance payment on the MPI, as required under the Contract, JSSI refused to authorize

the MPI and issue purchase orders until after LAC paid its Pro Rata share in full,

claiming that no coverage could be afforded under the Contract because it expired.

      As a preliminary matter, the Court rejects JSSI’s contention that the implied

covenant cannot be used to interpret the Contract. JSSI rests its argument on the

contention that the Contract is not ambiguous. But this argument mischaracterizes the

state of the law. LAC need only show that the Contract vested JSSI with discretion in

performing an obligation under the contract and that JSSI exercised its discretion “in

bad faith, unreasonably, or in a manner inconsistent with the reasonable expectations of

the parties.” LaSalle Bank Nat'l Assoc. v. Paramont Props., 588 F. Supp. 2d 840, 857

(N.D. Ill. 2008); see also Gore v. Ind. Ins. Co., 876 N.E.2d 156, 161 (Ill. App. Ct. 2007)

(explaining that the purpose of the duty is “to ensure that parties do not take advantage


                                               24
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 25 of 33 PageID #:2161




of each other in a way that could not have been contemplated at the time the contract

was drafted or do anything that will destroy the other party’s right to receive the benefit

of the contract”).

       JSSI next argues that LAC failed to establish that the Contract does not provide

it with any discretion in performing its contractual obligations as to the MPI, and in the

alternative, that LAC has failed to produce evidence showing that JSSI exercised its

discretion in bad faith. The Court addresses each argument in turn.

          (i) Whether the Contract vests JSSI with Discretion in Performing its
              Contractual Obligations

       JSSI argues that it has no discretion as to scheduling the MPI or issuing purchase

orders because its obligations are constricted by a condition precedent in Section I.a.i.

But we find no such condition in Section I.a.i. Even with a condition precedent in

Section I.d.ii, the Court has found that the Contract vests JSSI with discretion in both

triggering the condition and determining the exact amount to be paid in advance. What

is more, the Contract remains silent as to when exactly an MPI must be scheduled and

a purchase order issued once the condition precedent is met.

       Accordingly, the Court finds that the Contract provides JSSI with substantial

discretion in scheduling and issuing authorization for any scheduled maintenance. We

now turn to whether JSSI acted in bad faith.

          (ii) Whether JSSI Exercised its Discretion in Bad Faith

       As a preliminary matter, whether a defendant acted in bad faith is

a question of fact that cannot be resolved on summary judgment. Mathis v. John

                                               25
    Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 26 of 33 PageID #:2162




Morden Buick, Inc., 136 F.3d 1153, 1155 (7th Cir. 1998). Nevertheless, JSSI contends

that the undisputed facts show it did not act in bad faith. The Court disagrees. The

parties dispute nearly every single material fact that underlies this claim.

        First, LAC alleges that JSSI acted in bad faith when it failed to schedule the MPI

for four months after LAC requested service. LAC claims that between March and June

2017, it coordinated with JSSI the delivery of the Aircraft for the MPI service. JSSI

disputes this allegation, claiming that LAC did not communicate with JSSI regarding

the MPI from approximately February 25, 2017, until June 12, 2017. Dkt. #67 at ¶ 10.

Thus, summary judgment is improper because there is a genuine issue of material fact

as to who bears the responsibility for the delay in scheduling the MPI. 2

        Second, LAC alleges that JSSI acted in bad faith when it failed to issue a

purchase order for the MPI until after the Contract expired. JSSI argues that it had no

discretion to issue a purchase order because the Contract required it to issue one after

LAC met the condition precedent.                 LAC disputes that the Contract has such a

requirement, arguing that the Contract does not clearly specify the timing upon which

the MPI must be issued.

        The Court has rejected JSSI’s position that Section I.a.ii conditions issuance of


2  JSSI also argues that it did not act in bad faith once LAC delivered the Aircraft to DAI because at that
point the Contract only required it to issue invoices for the MPI. But the Contract expressly states that the
MPI is subject to purchase orders by JSSI. Accordingly, JSSI’s role was not limited to issuing invoices but
also issuing purchase orders for the parts necessary for the MPI. JSSI attempts to refute this position,
arguing that under Section I.a.ii of the Contract, the issuance of purchase orders was subject to LAC paying
its Pro Rata Share as prescribed under Exhibit C. The Court already rejected this position. We found that
the condition precedent existed with respect to an advance payment in Section I.d.ii, but that condition has
nothing to do with the issuance of purchase orders.


                                                         26
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 27 of 33 PageID #:2163




purchase orders upon payment of the Pro Rata share, and has found that a condition

precedent only existed in Section I.d.ii, which does not mention purchase orders let

alone clarify when JSSI must issue them. Furthermore, the Court has found that the

Contract provides JSSI with substantial discretion as to the scheduling of the MPI.

Accordingly, summary judgment on this basis is improper.

      Third, and finally, LAC alleges that JSSI acted in bad faith by (1) failing to

provide a quote for the MPI until after the Contract expired while knowing that LAC

wanted to review the quote before making an advance payment, (2) refusing to issue

the purchase orders once LAC made the advance payment on July 24, 2017, and (3)

continuing to insist that LAC must pay the full Pro Rata share and sign the Renewal

Contract before the MPI can be performed.

      As to the conduct in the first allegation, LAC argues that this was bad faith

because the delay in providing the requested quote precluded LAC from timely making

its advance payment, which JSSI claimed was a breach that excused its obligations

under the Contract. See Charter Oak Fire Ins. Co. v. Color Converting Indus. Co., 45

F.3d 1170, 1176 (7th Cir. 1995) (holding that a party to a contract who without

justification prevents the other party from complying with its terms cannot use that

breach to get out of his obligations). But JSSI disputes that LAC requested a quote

before the Contract expired. The date that the quote was requested is a material fact,

and the parties dispute on this issue precludes summary judgment here.

      As to the remaining two allegations, JSSI argues that it was within its rights to


                                             27
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 28 of 33 PageID #:2164




refuse to issue the MPI when LAC made the advance payment because the Contract

had expired and LAC had not signed the Renewal Contract. But this is unconvincing.

       In the same breath that JSSI makes this argument, it counterclaims against LAC

for breach of the Renewal Contract which it alleges was in effect as of June 25, 2017.

JSSI cannot maintain two inconsistent positions on whether a contract existed when

LAC made its advance payment; either the Renewal Contract went into effect in June

which invalidates JSSI’s contention that it was within its rights to refuse to perform the

MPI when LAC made its payment on July 24, 2017, or the Renewal Contract did not

go into effect until September which defeats its counter claim for breach of the Renewal

Contract. Finley v. Kesling, 105 Ill. App. 3d 1, 9 (1st Dist. 1982) (party not permitted

to maintain inconsistent positions in judicial proceedings). These inconsistent positions

indicate a genuine dispute of material fact. Therefore, the Court is precluded from

entering summary judgment on this basis.

       3. Damages

       As noted in Section I, LAC also seeks to hold JSSI liable for the costs of repairing

the Aircraft’s fuel system. LAC argues that JSSI is responsible for these costs because

the damages occurred while the Aircraft was under JSSI’s control awaiting an MPI that

JSSI delayed. JSSI argues that these damages resulted from LAC abusing the Aircraft

by failing to run the Engines for three months. Alternatively, JSSI contends that the

Contract excludes LAC from recovering these damages because they are consequential

in nature.


                                               28
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 29 of 33 PageID #:2165




       As relevant here, Section I.i of the Contract absolves JSSI of responsibility to

“remedy or repair any loss or damage in any way attributable to Abuse of the Aircraft

or Engines” and “remedy or repair any loss or damage incurred while the Engines are

under the Control of the Approved Repair Facility.” Dkt. # 48-1 at 173. “Abuse” is

defined as a party’s failure to maintain the aircraft in accordance with the requirements

of the Original Equipment Manufacturer. Dkt. # 48-1 at 187. Section I.l.iv of Contract

also states that:

       IN NO EVENT SHALL JSSI BE LIABLE TO THE CLIENT FOR ANY
       LOST PROFITS OR SAVINGS, LOST BUSINESS, LOSS OF DATA,
       LOSS OF REVENUE, LOSS OF USE OR MONEY, LOSS OF
       BUSINESS, LOSS OF OPPORTUNITY OR ANY INCIDENTAL,
       SPECIAL, INDIRECT, OR CONSEQUENTIAL DAMAGES
       (WHETHER OR NOT ALSO CONSTITUTING ONE OF THE
       FOREGOING SPECIFIC TYPES OF LOSS) IN ANY WAY RELATING
       TO THE PERFORMANCE OF ANY REPAIR AND MAINTENANCE
       WORK BY AN APPROVED REPAIR FACILITY OR ANY FAILURE
       OF JSSI TO PERFORM ITS OBLIGATIONS UNDER THIS
       CONTRACT.

Dkt. # 48-1 at 174.

       LAC argues that the undisputed facts show the damage to the fuel system resulted

while the Aircraft was in DAI’s possession. Therefore, it could not have abused the

Aircraft because the Aircraft was not in its control. LAC further argues that the Aircraft

was effectively under JSSI’s control while in DAI’s possession. For support, LAC

relies on evidence showing that JSSI ordered DAI “not to touch” the Engines until JSSI

issued purchase orders authorizing the MPI. And when LAC attempted to run the

Engines while the Aircraft was at DAI, DAI refused to allow it to do so without JSSI’s


                                               29
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 30 of 33 PageID #:2166




authorization.

      JSSI contends that its “do not touch” order was limited to anything in connection

with the anticipated MPI, and that it did not tell DAI or LAC that they could not start

the Engines.     Accordingly, the parties dispute the material facts underlying the

questions of “control” and “abuse,” which precludes the Court from entering summary

judgment on this basis.

      Turning to the issue of consequential damages, whether damages are direct or

consequential turns on the degree to which they are a foreseeable consequence of

breach. Willmott v. Fed. St. Advisors, Inc., 2006 WL 3743716, at *6 (N.D. Ill. 2006).

JSSI argues that the alleged breach is its failure to pay for the MPI and that direct

damages from that breach would only encompass JSSI’s portion of the MPI. The Court

disagrees.

      In addition to JSSI’s failure to pay for the MPI, LAC has also alleged that a

breach occurred when JSSI continuously delayed scheduling the MPI and refused to

issue purchase orders. The Court has already found that there is a genuine dispute of

material fact as to whether JSSI or LAC bear responsibility for delaying the MPI.

Accordingly, whether the damages to the fuel system are consequential in nature

requires a factual determination that is improper at summary judgment.

   C. JSSI’s Breach of Contract Counterclaim

      JSSI alleges that LAC breached the Renewal Contract by failing to make

monthly payments under the Renewal Contract. LAC responds that it was not obligated


                                             30
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 31 of 33 PageID #:2167




to make those payments because the Renewal Contract was not signed until September.

      We reject LAC’s argument as the Court has already found that the Renewal

Contract went into effect on June 26, 2017. Nevertheless, summary judgment on JSSI’s

counterclaim is inappropriate because, as our discussion of LAC’s claim demonstrates,

there are material factual disputes as to whether JSSI can prove that it fully performed

its obligations under the Contract. For example, the parties dispute whether JSSI’s

failure to timely schedule and authorize the MPI and refusal to provide coverage for the

MPI after LAC made an advance payment qualify as breaches. If they do, then JSSI

cannot establish a crucial element of its counterclaim, i.e. it fully performed its

obligations under the Contract.

      Furthermore, the parties dispute the proper amount of damages that JSSI would

be entitled if it succeeded on its counterclaim. JSSI seeks $55,945.86 in damages,

representing the management fees JSSI would have received if LAC performed the

Renewal Contract throughout its term, rather than breaching it. JSSI alleges that the

management fees comprise two categories: (1) 15% of each remaining monthly

payment LAC would have made over the life of the Renewal Contract ($40,112.18);

and (2) the portion of the LAC’s annual minimum service charge attributable to

management fees ($15,833.68).

      LAC disputes that the Renewal Contract specified that JSSI would earn 15% of

payments in “management fees,” disputes that the Renewal Contract authorized JSSI to

collect these fees, and disputes that JSSI was entitled to management fees on annual


                                              31
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 32 of 33 PageID #:2168




payments under the Renewal Contract. LAC argues that the payment obligations in

Section II and Exhibit B to the Renewal Contract do not mention a “management fee,”

and that the phrase is defined in Exhibit A to mean “a percentage of the Client’s monthly

payments to JSSI” without defining the exact percentage. LAC further argues that the

Renewal Contract’s termination provision discharges the parties from any future

performance and therefore precludes JSSI from recovering the damages it is seeking

because they qualify as future performance.

      JSSI responds that these fees are not future performance, they are simply the

amount that would put it “in the same position at the time of judgment as it would have

been had the Renewal Contract been performed.” JSSI further argues that it did not

have to inform LAC in advance what portion of its monthly payments would be

allocated as management fees.

      “The proper measure of damages in a breach of contract action [] is one that

places the injured party in the same position at the time of judgment as he would have

been had the contract been performed.” Nilsson v. NBD Bank of Ill., 313 Ill. App. 3d

751, 760 (1st Dist. 1999). JSSI does not point to any contractual provision entitling it

to 15% of the monthly payments as management fees. As such, the Court cannot

discern why JSSI contends that this specific percentage is attributable to management

fees that it now claims as damages.

      Given this multitude of material factual disputes, the Court cannot grant

summary judgment on JSSI’s counterclaim.


                                              32
  Case: 1:17-cv-08666 Document #: 71 Filed: 04/24/20 Page 33 of 33 PageID #:2169




                                        CONCLUSION

       For the reasons mentioned above, the Court denies JSSI’s motion for summary

judgment in its entirety. It is so ordered.

Dated: 04/24/2020
                                               ________________________________
                                               Charles P. Kocoras
                                               United States District Judge




                                              33
